Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 11/15/2021, are accepted and do not introduce new matter. 
Claims 11, 13-17 and 19-24 are pending; claims 12 and 18 are cancelled. 

Allowable Subject Matter
Claims 11, 13-17 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 11, the prior art fails to teach a fuel injector for an internal combustion engine, comprising: an injection nozzle with a nozzle body, a needle, a control chamber, a control valve associated with the control chamber, the control valve being driven by an actuator; an upper guide guiding the needle axially along an axis of the needle by a second end thereof; and means for detecting position of the needle; wherein the means for detecting position of the needle comprise a first electric link in contact with the second end of the needle so as to bring the needle to a predetermined electric potential; wherein the needle is mounted in the nozzle body so as to be able to move therein while being electrically isolated from the nozzle body, except for the seat, so that the needle is in electric contact with the nozzle body only in the closed position; wherein the upper guide is an added element installed the upper guide forming a terminal part of the first electric link; and wherein the nozzle body comprises surfaces for guiding the needle between the upper guide and the seat, the guiding surfaces being provided with an electric insulating coating.
	Examiner concedes Applicant’s arguments (filed on 11/15/2021) that Juergen (WO 2004085826) does not teach the nozzle body comprising surfaces for guiding the needle between the upper guide and the seat, the guiding surfaces being provided with an electric insulating coating. As can be seen in Fig 1 of Juergen, the needle (3) and the upper guide (2) contact each other directly without any electric insulation. Therefore, it does not teach guiding surfaces between the needle and the upper guide, wherein the guide surface is electrically insulated. It would not be obvious to insulate the surfaces in between needle (3) and upper guide (2) because the device of Juergen depends on direct contact between (3) and (2) in order for electric contact (31) to inform the controller when the needle is open or close.
	Examiner asserts that the prior art does not teach the claimed invention. Claims 13-17 and 19-24 are allowed for further limiting claim 11, from which they depend on. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752